DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
As directed by the amendment filed 22 August 2022: Claims 4, 8, 14, and 28 have been amended, claims 1 and 16-22 stand withdrawn, and claims 6, 9, 10, 15, and 23-27 are cancelled. Claims 1-5, 7, 8, 11-14, 16-22, and 28-30 currently stand pending in the application. 
The amendments to claim 28 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities are resolved. Accordingly, the relevant claim objections are withdrawn. However, further claim objections in view of the current amendments are presented herein. 
The amendments to claims 4, 8, 14, and 28 are sufficient to overcome the relevant rejections under 35 U.S.C. 112 (pre-AIA ), first and second paragraphs. Namely, the failure to comply with the written description requirement and the indefiniteness have been resolved. The cancellation of claim 26 has rendered moot its relevant rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph. Accordingly, the relevant rejections under 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, are withdrawn. However, further rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, in view of the current amendments are presented herein. 

Response to Arguments
Applicant’s arguments with respect to the rejections under pre-AIA  35 U.S.C. 102(e) and pre-AIA  35 U.S.C. 103(a) have been considered but are moot because the new ground of rejection does not rely on any interpretation of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 21 September 2011. 

Claim Objections
Claims 2-5, 7, 8, 11-14, and 28-30 are objected to because of the following informalities: typographical errors. The following amendments are suggested: 
Claim 28 / ll. 64: “the [[the]] first vertebral body” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation “said superior plane and said inferior plane” (ll. 5). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “said superior surface and said inferior surface.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 4, 5, 8, 11, 12, 14, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2012/0004729 to Zipnick. 
As to claim 28, Zipnick discloses a method for preventing movement of a first vertebral body (D14) relative to a second vertebral body (D15) of a spinal joint, shown in FIGs. 288-291, said method comprising providing a spinal fusion implant (D10), comprising a main body (D16) having a distal end (end of D16 adjacent D11) a proximal end (end of D16 adjacent D12) and a central region (central region of D16 between plates) extending between said distal end and said proximal end, shown in FIG. 288; a superior surface (top of implant in FIG. 288) extending between said distal end and said proximal end, said superior surface being configured to engage the first vertebral body of the spinal joint, shown in FIG. 290, and an inferior surface extending between said distal end and said proximal end, said inferior surface being configured to engage the second vertebral body of the spinal joint, shown in FIG. 290; wherein said main body comprises a first dimension extending between said superior surface and said inferior surface at said central region of said main body, shown in the annotated figure below, wherein said main body comprises a second dimension extending between said superior surface and said inferior surface at said distal end of said main body, shown in the annotated figure, and wherein said main body comprises a third dimension extending between said superior surface and said inferior surface at said proximal end of said main body, shown in the annotated figure, and further wherein said first dimension is greater than said second dimension; a distal retention plate (D11) rotatably disposed adjacent to said distal end of said main body, said distal retention plate having (i) a first position, shown in FIG. 289, in which said distal retention plate is co-planar with said superior surface of said main body and said inferior surface of said main body (where the superior surface and the inferior surface each extend across the entire respective top and bottom of the implant to the distal end where the distal retention plate is located, such that they include the angled portions that are co-planar with the plate), and (ii) a second position, shown in FIG. 290, wherein said distal retention plate is not co-planar with said superior surface of said main body and said inferior surface of said main body; while said distal retention plate is disposed in said first position, inserting said main body into the spinal joint between the first vertebral body and the second vertebral body of the spinal joint (¶725) such that said superior surface of said main body engages the first vertebral body and said inferior surface of said main body engages the second vertebral body (at least part of the superior surface engages the first vertebral body and at least part of the inferior surface engages the second vertebral body), shown in FIG. 289; rotating said distal retention plate to said second position, such that said distal retention plate engages the the first vertebral body and the second vertebral body (¶725), shown in FIG. 290, whereby to inhibit retraction of said main body and hold said spinal fusion implant, the first vertebral body and the second vertebral body in a stable relationship relative to one another. 

    PNG
    media_image1.png
    302
    439
    media_image1.png
    Greyscale

Zipnick, FIG. 288, annotated 

As to claim 4, Zipnick discloses the method according to claim 28, wherein said spinal fusion implant further comprises a proximal retention plate (D12) disposed adjacent to said proximal end of said main body, wherein at least a portion of said proximal retention plate extends beyond said superior plane and said inferior plane (a portion extends beyond the superior surface of the main body in a superior direction, and a portion extends beyond the inferior surface of the main body in an inferior direction; see interpretation above under rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph), shown in FIGs. 288 and 290. 
As to claim 5, Zipnick discloses the method according to claim 4, wherein said proximal retention plate is rotatably mounted to said proximal end of said main body (¶725). 
As to claim 8, Zipnick discloses the method according to claim 28, wherein said main body is solid (because it is constructed of a solid material such as a metal, ¶586). 
As to claim 11, Zipnick discloses the method according to claim 28, wherein said main body comprises at least one opening (D18) formed therein to permit bone in-growth (¶724). 
As to claim 12, Zipnick discloses the method according to claim 11, wherein said at least one opening extends completely through said main body from said superior surface of said main body to said inferior surface of said main body, shown in FIG. 288. 
As to claim 14, Zipnick discloses the method according to claim 28, wherein at least one of said superior surface of said main body and said inferior surface of said main body comprises at least one protrusion (walls separated and created by D17s) configured to inhibit retraction of said main body when said main body is positioned between the first vertebral body and the second vertebral body. 
As to claim 29, Zipnick discloses the method according to claim 28, wherein the spinal fusion implant further comprises a longitudinally-extending bore (D18) formed in said main body (the bore has a dimension that extends longitudinally, and also includes bores through the walls of the main body, shown in FIG. 288), said longitudinally-extending bore being disposed in substantial coincidence with a longitudinal axis of symmetry of said main body, shown in FIG. 288. 
As to claim 28, Zipnick is silent as to wherein said first dimension is greater than said third dimension. 
In another embodiment, shown in FIGs. 242-248, Zipnick teaches that a spinal fusion implant may have a distal end and a proximal end that are both tapered, to better match the curvature of the endplates of the vertebral bodies. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide the spinal fusion implant in Zipnick’s embodiment shown in FIG. 290 with both proximal and distal ends that are tapered in the height and width directions, to better match the curvature of the endplates of the vertebral bodies so that the main body remains fully disposed within the spinal joint without sharp edges poking out and potentially causing nerve or tissue damage, and to allow for minute adjustments in either direction during insertion of the main body into the spinal joint to ensure the proximal and distal retention plates are correctly positioned with respect to the endplates, without catching on edges of the proximal or distal ends of the main body. This is taught in the other embodiment of Zipnick shown in FIGs. 242-248, where both ends of the implant are tapered in the height and width directions, and is also disclosed in Zipnick FIG. 288, where the distal end of the main body is tapered in the height and width directions. The proximal end of the main body in FIG. 288 would take the form of the distal end in FIG. 288, with the proximal retention plate (D12) correspondingly sized and shaped to match the smaller size of the modified proximal end such that in the first stowed position, the proximal retention plate is co-planar with the superior and inferior surfaces of the main body at the proximal end, just as shown with the distal retention plate and the adjacent distal end. Then, the third dimension of the main body extending between the superior and inferior surfaces at the proximal end of the main body would be less than the first dimension, just as the second dimension at the distal end is less than the first dimension. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent No. US 7,172,627 to Fiere et al. (hereinafter, “Fiere”). 
Zipnick discloses the claimed invention except for wherein said spinal fusion implant further comprises a spacer disposed between said distal end of said main body and said distal retention plate. 
Fiere teaches a spinal fusion implant, in the same field of endeavor of spinal implants, comprising a main body (4) having an end (6, adjacent 17) (col. 2 / ll. 50-67), and a retention plate (17) disposed adjacent to the end of the main body (col. 3 / ll. 23-29), shown in FIGs. 1-2; wherein said spinal fusion implant further comprises a spacer (30) disposed between said end of said main body and said retention plate (col. 3 / ll. 66 – col. 4 / ll. 8), to enable the plate to be positioned at a specific distance relative to the implant, taking into account the shape of the edges B of the cortical faces of the vertebral bodies so that the implant substantially fills the disc space for fusion but does not unnecessarily overhang which could cause damage to nerves or tissues. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include in Zipnick’s implant a spacer disposed between the distal end of the main body and the distal retention plate, to enable the plate to be positioned at a specific distance relative to the implant to take into account the shape of the edges of the cortical faces of the vertebral bodies so that the implant substantially fills the disc space for fusion but does not unnecessarily overhang which could cause damage to nerves or tissues, as taught by Fiere. 

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent No. US 7,662,186 to Bagga et al. (hereinafter, “Bagga”). 
Zipnick discloses the claimed invention except for wherein said distal and proximal retention plates comprise a roughened inboard surface. 
Bagga teaches a spinal implant, in the same field of endeavor, comprises a roughened surface formed on each face that contacts bone for gripping adjacent bone and inhibiting migration of the implant (col. 4 / ll. 61-67). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide a roughened inboard surface formed on each of said distal and proximal retention plates of Zipnick’s device, since the inboard surfaces of the plates are bone contacting, and roughening these surfaces would allow for gripping adjacent bone and inhibiting migration of the implant, as taught by Bagga. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent Application Publication No. US 2009/0187247 to Metcalf, JR. et al. (hereinafter, “Metcalf”). 
Zipnick discloses the claimed invention except for wherein a bone growth promoter is disposed in said at least one opening. 
Metcalf teaches a spinal fusion implant, in the same field of endeavor, comprising a main body (12) comprising at least one opening (20) formed through the body from a superior to an inferior surface of the body to permit bone in-growth (¶21); wherein a bone growth promoter is disposed in said at least one opening (¶23) to promote bone growth from the upper and lower vertebrae and into the opening. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide a bone growth promoter in the at least one opening in Zipnick’s main body to promote bone growth from the upper and lower vertebrae and into the opening. 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent Application Publication No. US 2010/0318127 to Phan et al. (hereinafter, “Phan”). 
Although Zipnick discloses a distal retention plate and a proximal retention plate that are both rotated ninety degrees into a second deployed position after insertion between the two vertebral bodies (¶725), Zipnick is silent as to the mechanism that rotates the plates. Zipnick discloses the claimed invention except for wherein the spinal fusion implant further comprises a central rod disposed in said longitudinally-extending bore, wherein said central rod comprises a first length substantially equal to said distance between said distal end and said proximal end of said main body. 
Phan teaches a spinal implant, in the same field of endeavor, comprising a main body (20) and distal and proximal plates (30), shown in FIGs. 6-8, wherein the distal and proximal plates have a first position, shown in FIG. 8, during insertion between the bones (¶51), and are rotated into a second deployed position, shown in FIG. 6, after insertion to engage the bones, by a central rod (61) (¶50). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include in Zipnick a central rod as taught by Phan, to rotate the distal and proximal plates into the second deployed position after insertion between the two vertebral bodies, since Zipnick requires such rotation of a distally located plate that is only accessible from the proximal end of the body, and Phan teaches that the central rod can achieve conjoint rotation of a proximally located and a distally located plate using only access from the proximal end. As applied to Zipnick, the central rod would extend through the longitudinally-extending bore formed in the main body, shown in Zipnick as both openings D18 as well as a bore that extends through the proximal and central walls (shown in FIG. 288 but not numbered) and that must also extend through the distal wall although not visible in the view of FIG. 288. Since Zipnick’s distal and proximal plates are fixed at and rotate about their centers which are in substantial coincidence with a longitudinal axis of symmetry of the main body, the bore and the central rod disposed through the bore would also extend along this longitudinal axis in order to engage and rotate the plates about this axis. In order to engage each plate, the central rod would have a first length substantially equal to the distance between the distal end and the proximal end of the main body, since as shown in Zipnick, the rod would extend from the distal end to the proximal end to engage the distal plate adjacent the distal end and the proximal plate adjacent the proximal end. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775